Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 12, 13, 15 & 18-43 are allowed.

Applicant's election with traverse of claims 12, 13, 15 & 18-43 in the reply filed on 18 FEB 22 is acknowledged.  The traversal is made claiming that all claims are directed to species II shown in Figs. 4-7.  This argument is found persuasive and the previous restriction requirement has been overcome and is withdrawn.  

Parker (US 4,580,186) is believed to be the closest related prior art.  The references teaches a three phase transformer wherein the neutral connection is coupled to ground via a current limiter and voltage detector.  If a ground fault between the neutral and ground exceed a threshold, a circuit breaker coupled between the power source and each phase of the transformer are opened.  However, the reference does not teach an overvoltage protection device electrically connected in parallel with the direct current blocking circuit between the transformer neutral and the ground; a voltage measuring device to transmit a signal upon detection of a voltage across the neutral of the transformer and ground; at least one circuit breaker electrically connected to a power line phase; a control circuit configured to: receive the signal from the voltage measuring device; and send a signal to actuate the at least one circuit breaker electrically connected to the power line phase in response to a determination that the voltage across the transformer neutral and ground is at or above a predetermined threshold; wherein, at a voltage level above the predetermined threshold, the overvoltage protection device is configured to trigger to discharge voltage.

	Paul (US 8,487,635), Gajic (US 2013/0193979) and Jensen (US 11,108,222) teaches transformers with detectors placed between neutral and ground if a ground voltage is detected, power is disconnected to the transformer.  However, none of the references teach an overvoltage protection device electrically connected in parallel with the direct current blocking circuit between the transformer neutral and the ground; a voltage measuring device to transmit a signal upon detection of a voltage across the neutral of the transformer and ground; at least one circuit breaker electrically connected to a power line phase; a control circuit configured to: receive the signal from the voltage measuring device; and send a signal to actuate the at least one circuit breaker electrically connected to the power line phase in response to a determination that the voltage across the transformer neutral and ground is at or above a predetermined threshold; wherein, at a voltage level above the predetermined threshold, the overvoltage protection device is configured to trigger to discharge voltage.

The following is an examiner’s statement of reasons for allowance:
Claim 18 is allowable because the prior art of record does not teach or fairly suggest an electrical protection system comprising all the features as recited in the claims and in combination with an overvoltage protection device electrically connected in parallel with the direct current blocking circuit between the transformer neutral and the ground; a voltage measuring device to transmit a signal upon detection of a voltage across the neutral of the transformer and ground; at least one circuit breaker electrically connected to a power line phase; a control circuit configured to: receive the signal from the voltage measuring device; and send a signal to actuate the at least one circuit breaker electrically connected to the power line phase in response to a determination that the voltage across the transformer neutral and ground is at or above a predetermined threshold; wherein, at a voltage level above the predetermined threshold, the overvoltage protection device is configured to trigger to discharge voltage.

Claims 12, 13, 15, 19, 20 & 37-43 are allowable as they depend from claim 18, which is also allowable.

Claim 21 is allowable because the prior art of record does not teach or fairly suggest a method of protecting a power grid comprising all the features as recited in the claims and in combination with detecting, at a transformer neutral of a first transformer within the power grid, a voltage having a characteristic indicative of potential damage to circuitry included within the power grid; selecting one or more transformers other than the first transformer within the power grid, the one or more transformers being associated with phase breakers and control circuitry; and transmitting to the control circuitry associated with the one or more transformers an actuation command indicating to the control circuitry to open the phase breakers, thereby electrically disconnecting the one or more transformers, segmenting the power grid.

Claims 22-24 are allowable as they depend from claim 21, which is also allowable.

Claim 25 is allowable because the prior art of record does not teach or fairly suggest a method of protecting power grid components comprising all the features as recited in the claims and in combination with detecting a voltage at a transformer neutral of a transformer within a power grid, the transformer being electrically connected to a power line having a plurality of power line phases, the voltage comprising a direct current voltage across at least a direct current blocking component electrically connected between the transformer neutral and a ground; based on the voltage having a characteristic indicative of potential damage to circuitry included within the power grid, sending a signal to open at least one circuit breaker electrically connected to one of the plurality of power line phases.

Claims 26-31 are allowable as they depend from claim 25, which is also allowable.

Claim 32 is allowable because the prior art of record does not teach or fairly suggest a method of protecting a power grid comprising all the features as recited in the claims and in combination with electrically connecting a direct current blocking circuit between a transformer neutral and a ground, the direct current blocking circuit including an overvoltage protection device in parallel with a direct current blocking component, the transformer neutral being included in a transformer that is electrically connected to a power grid; determining a voltage between the transformer neutral and the ground; and in response to determining that the voltage between the transformer neutral and the ground is at or above a predetermined threshold, send a signal to open at least one circuit breaker electrically connected to a power line phase of the power grid; wherein the overvoltage protection device is configured to trigger to discharge voltage at a voltage level above the predetermined threshold.

Claims 33-36 are allowable as they depend from claim 32, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839